Name: 77/529/ECSC: Commission Decision of 29 July 1977 derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (90th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-08-17

 Avis juridique important|31977D052977/529/ECSC: Commission Decision of 29 July 1977 derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (90th derogation) Official Journal L 209 , 17/08/1977 P. 0033 - 0033****( 1 ) OJ NO 8 , 22 . 1 . 1964 , P . 99/64 . COMMISSION DECISION OF 29 JULY 1977 DEROGATING FROM HIGH AUTHORITY RECOMMENDATION 1/64 CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 90TH DEROGATION ) ( 77/529/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO HIGH AUTHORITY RECOMMENDATION 1/64 OF 15 JANUARY 1964 TO THE GOVERNMENTS OF THE MEMBER STATES CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS BY THE DECISIONS OF 29 JUNE 1977 THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL DECIDED IN AGREEMENT WITH THE COMMISSION TO SUSPEND AUTONOMOUSLY , FOR A PERIOD COMMENCING ON 1 JULY 1977 AND CONTINUING UNTIL 30 JUNE 1978 AT THE LATEST , THE IMPORT DUTIES ON PRODUCTS COVERED BY THE TREATY ORIGINATING IN THE ARAB REPUBLIC OF EGYPT , THE SYRIAN ARAB REPUBLIC , THE HASHEMITE KINGDOM OF JORDAN , AND THE LEBANESE REPUBLIC ; WHEREAS AGREEMENTS BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE COUNTRIES MENTIONED ABOVE WERE SIGNED ON 18 JANUARY 1977 IN THE CASE OF THE FIRST THREE , AND ON 3 MAY 1977 IN THE CASE OF THE LAST ONE ; WHEREAS THE PURPOSE OF THE DECISIONS MENTIONED ABOVE WAS TO IMPLEMENT WITH EFFECT FROM THE DATE ORIGINALLY ENVISAGED THE TARIFF SUSPENSIONS RESULTING FROM THESE AGREEMENTS ; WHEREAS NOTIFICATION OF COMPLETION OF THE PROCEDURES REQUIRED TO BRING THESE AGREEMENTS INTO FORCE HAS IN FACT NOT YET BEEN MADE ; WHEREAS THE PRODUCTS AFFECTED INCLUDE PIG-IRON , HIGH CARBON FERRO-MANGANESE AND THE IRON AND STEEL PRODUCTS FALLING WITHIN CHAPTER 73 OF THE COMMON CUSTOMS TARIFF , FOR WHICH MINIMUM DUTIES WERE ESTABLISHED BY HIGH AUTHORITY RECOMMENDATION 1/64 AND BY THE INSTRUMENTS AMENDING IT ; WHEREAS , HOWEVER , IN RESPECT OF SPECIAL CASES , SUCH AS WHERE COMMERCIAL POLICY OR CUSTOMS PROCEDURE SO REQUIRES , ARTICLE 3 OF THE RECOMMENDATION MAKES PROVISION FOR DEROGATIONS FROM THE MINIMUM RATES , SUCH DEROGATIONS TO BE MADE BY A COMMISSION DECISION ; WHEREAS SUCH A SPECIAL COMMERCIAL POLICY SITUATION ARISES FROM THE CONCLUSION OF TRADE AGREEMENTS OR FROM THE ADOPTION OF AUTONOMOUS DECISIONS IMPLEMENTING ON THE PRESCRIBED DATE THE PROVISIONS THEREOF RELATING TO TARIFFS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE MEMBER STATES ARE AUTHORIZED TO DEROGATE FROM THE OBLIGATIONS ARISING UNDER HIGH AUTHORITY RECOMMENDATION 1/64 TO THE EXTENT NECESSARY FOR THE APPLICATION OF THE SUSPENSION , PURSUANT TO THE DECISIONS OF 29 JUNE 1977 OF THE REPRESENTATIVES OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL OF THE DUTIES ON IMPORTED IRON AND STEEL PRODUCTS ORIGINATING IN THE ARAB REPUBLIC OF EGYPT , THE SYRIAN ARAB REPUBLIC , THE HASHEMITE KINGDOM OF JORDAN , AND THE LEBANESE REPUBLIC AS SPECIFIED IN THE AGREEMENTS SIGNED WITH THE FIRST THREE OF THESE COUNTRIES ON 18 JANUARY 1977 , AND WITH THE LAST ON 3 MAY 1977 . ARTICLE 2 THIS DECISION SHALL APPLY IN RESPECT OF PRODUCTS ORIGINATING IN EACH OF THE ABOVEMENTIONED THIRD COUNTRIES UNTIL THE ENTRY INTO FORCE OF THE AGREEMENT SIGNED WITH THAT COUNTRY , OR UNTIL 30 JUNE 1978 , WHICHEVER IS THE SOONER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 29 JULY 1977 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT